Case 2:20-cv-02630-RGK-JEM Document 39 Filed 06/16/20 Page1lofi1 Page ID #:606

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02630-RGK-JEM Date June 16, 2020

 

 

Title 1250916 ONTARIO LTD. v. KAGAN

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause Why Plaintiffs Have Not Filed for
Default Judgment

On March 19, 2020, 1250916 Ontario Ltd., Belaire Group, LLC, and 2807 Jade 1, LLC
(collectively, “Plaintiffs’”) filed a Complaint against Evan Kagan (“Kagan”) and Safaa Idyouss Kagan
(“Safaa”) (collectively, “Defendants”). Plaintiffs assert four claims against Defendants: (1) conversion;
(2) civil theft; (3) breach of contract; and (4) breach of fiduciary duty.

Kagan was served with the Complaint on April 14, 2020. His answer was due May 5, 2020. He
has failed to appear in this action in any capacity. Yet, rather than filing for default judgment, Plaintiffs
now move for partial summary judgment.

Accordingly, the Court orders Plaintiffs to show cause in writing by June 19, 2020 why
Plaintiffs have not filed for default judgment. Plaintiffs’ filing must be no more than 5 pages in length.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
